Undercofler, Justice.
This is an action by a husband against his estranged wife to impress certain real estate to which she holds title with an implied trust in his favor. The husband testified that he purchased the property with his funds and placed title thereto in his wife’s name and that she agreed to hold it for his benefit. The wife testified that she purchased the property with her funds. The jury rendered a verdict for the wife, and the husband appeals. Held:
1. Although the evidence was in conflict, it was sufficient to support the verdict in favor of the wife, and the enumeration of error on this ground is without merit.
2. Since the jury was authorized under the evidence to believe that the husband purchased the property and placed title in his wife’s name, the court did not err in charging Code § 108-116 concerning the presumption of a gift between husband and wife. Price v. Price, 205 Ga. 623 (1) (54 SE2d 578). The enumeration of error complaining of this charge is therefore without merit.
3. Appellant contends that the trial court erred in excluding two questions propounded to a witness and the answers thereto upon objection of the appellee because no reason was stated for the objection. The record shows clearly that the objection was made and sustained by the court because the questions were leading. There is no merit in this ground of the enumeration of error.

Judgment affirmed.


All the Justices concur.